          Case 1:20-cv-01001-RA Document 12 Filed 07/16/20 Page 1 of 12
                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 7/16/2020


 TRUSTEES OF THE NEW YORK CITY
 DISTRICT COUNCIL OF CARPENTERS
 PENSION FUND, WELFARE FUND, ANNUITY
 FUND AND APPRENTICESHIP, JOURNEYMAN
 RETRAINING, EDUCATIONAL AND INDUSTRY
 FUND; TRUSTEES OF THE NEW YORK CITY
 CARPENTERS RELIEF AND CHARITY FUND;
 CARPENTER CONTRACTOR ALLIANCE OF                                    No. 20-CV-1001 (RA)
 METROPOLITAN NEW YORK; and NEW YORK
 CITY DISTRICT COUNCIL OF CARPENTERS,                                  MEMORANDUM
                                                                      OPINION & ORDER
                             Petitioners,

                            v.

 JAS CONSTRUCTION CO., INC. a/k/a SUNNY
 PROFESSIONAL SERVICES, INC.,

                             Respondent.


RONNIE ABRAMS, United States District Judge:

       Petitioners seek confirmation of an arbitration award entered against Respondent JAS

Construction Co., Inc. Respondent did not oppose the petition. For the reasons set forth below,

the petition is granted, but with a reduction in the amount of attorneys’ fees awarded to

Petitioners.

                                            BACKGROUND

       Petitioners in this action consist of several parties. First, collectively referred to as the

“Funds,” are: (1) Trustees of the New York City District Council of Carpenters Pension Fund,

Welfare, Annuity, and Apprenticeship, Journeyman Retraining, Educational and Industry Funds,

trustees of multiemployer labor-management trust funds organized and operated in accordance

with the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1002(21); (2)
          Case 1:20-cv-01001-RA Document 12 Filed 07/16/20 Page 2 of 12




Trustees of the New York City District Council of Carpenters Relief and Charity Fund, a

charitable organization established under Section 501(c)(3) of the Internal Revenue Code, 26

U.S.C. § 501(c)(3); and (3) Carpenter Contractor Alliance of Metropolitan New York, a not-for-

profit corporation, incorporated in, and with its principal place of business in, New York. Also

among Petitioners is the New York City District Council of Carpenters (the “Union”), a labor

organization representing employees in an industry affecting commerce within the meaning of

Section 501 of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 142. The Union is

the certified bargaining representative for certain employees of Respondent. Respondent is a

business corporation incorporated in, and with its principal place of business, in New York.

       Respondent serves as a contractor for the New York City School Construction Authority

(the “SCA”). Pet. ¶ 9. The SCA executed a Project Labor Agreement (the “PLA”), which

covered specified construction work, for the period from 2009 to 2014. See Dkt. 1, Ex. A (PLA).

Around February 25, 2011, Respondent entered into the PLA, thus agreeing “to pay timely

contributions on behalf of all employees covered by this Agreement to those established jointly

trusteed employee benefit funds designated in Schedule A.” Dkt. 1, Ex. A at Art 11 § 2.

       The PLA also bound Respondent to various collective bargaining agreements, including

with the Union’s Independent Building Construction Agreement (the “Independent Agreement”).

See Dkt. 1, Ex. C (Independent Agreement). Like the PLA, the Independent Agreement required

Respondent to “make contributions to the Funds for all work within the trade and geographical

jurisdiction of the Union.” Pet. ¶ 12; see also Dkt. 1, Ex. C at Art. XV. Contributions to the

Funds were governed by a Revised Statement of Policy for Collection of Employer

Contributions (the “Collection Policy”). See Dkt. 1, Ex. D (Collection Policy).




                                                 2
          Case 1:20-cv-01001-RA Document 12 Filed 07/16/20 Page 3 of 12




       Pursuant to the Independent Agreement, Respondent was required to furnish its books

and payroll records for auditing to ensure compliance with its Fund contributions. See Dkt. 1,

Ex. C at Art. XV. The Independent Agreement also provided that “should any dispute or

disagreement arise between the parties hereto . . . concerning any claim arising from payments to

the Fund of principal and/or interest which is allegedly due, either party may seek arbitration of

the dispute[.]” Dkt. 1, Ex. C at Art. XV § 7. Further, the Independent Agreement provided that

“the arbitrator shall have full and complete authority to decide any and all issues” and “shall be

empowered to award such interest, liquidated damages, and/or costs as may be applicable under

the Agreement and Declaration of Trust establishing such Fund(s).” Id. at §§ 6-7. Finally, in the

event an arbitration or lawsuit regarding unpaid contributions is filed, the Independent

Agreement also provides that the Funds shall be entitled to collect – in addition to the unpaid

contributions – (1) “interest on the unpaid contribution determined at the prime rate of Citibank

plus 2%,” (2) “an amount equal to the greater of (a) the amount of the interest charges on the

unpaid contributions as determined above, or (b) liquidated damages of 20% of the amount of the

unpaid contributions,” (3) “reasonable attorney’s fees and costs of the action,” and (4) “such

other legal or equitable relief as the court deems appropriate.” Id. § 6.

       Pursuant to the above agreements, Petitioners audited Respondent’s contributions to the

Funds from August 5, 2011 through September 29, 2013. See Pet. ¶ 19. The auditor concluded

that “Respondent had failed to remit contributions to the Funds in the amount of $311.04,” id. ¶

20, and Petitioners subsequently initiated arbitration proceedings, id. ¶ 22; see also Dkt. 1, Ex. E

(Notice of Arbitration Hearing).

       On March 25, 2019, the arbitrator issued an award in favor of Petitioners. See Dkt. 1, Ex.

F (Arbitrator’s Opinion). The arbitrator noted that Respondent had not appeared at the hearing.



                                                  3
          Case 1:20-cv-01001-RA Document 12 Filed 07/16/20 Page 4 of 12




Finding that Petitioners had provided Respondent with “legally significant notice” of the

proceeding and there being no request from Respondent for adjournment or extension of time,

the arbitration found “Respondent to be in default and proceeded to hear the testimony and take

evidence on the claims of the Petitioners.” Id. He then determined that “[t]he uncontroverted

testimony and evidence established that the Respondent was bound to a Collective Bargaining

Agreement,” which “obligated the Respondent-Employer to make certain payments to Fringe

Benefit Trust Funds,” but “the Respondent Employer . . . [was] delinquent in Fringe Benefit

monies due under its written agreement and is also obligated to pay delinquency assessment and

interest on its delinquency,” in addition to attorney’s fees and other costs. Id. The arbitrator

concluded that Respondent owed $311.04 in principal payment; $132.51 in total interest;

$132.51 in liquidated damages; $0.64 in promotional fund contributions; $400 in court costs;

$1,500 in attorney’s fees; $500 in arbitrator’s fees; and $1,778.40 in audit costs. Id. The total

award for Petitioners was $4,755.10, “with interest to accrue at the annual rate of 7.5% from the

date of the award.” Id.

       To date, Respondent has not paid any portion of the award. See Pet. ¶ 26. On February

5, 2020, Petitioners filed this petition, seeking an order confirming the award and a judgment in

the amount of $4,755.10, plus prejudgment interest from the date of the award through the date

of the judgment accruing at a rate of 7.5%, postjudgment interest at the statutory rate, $728 in

attorneys’ fees, and $70 in costs arising out of this Petition. See Pet. at 7; see also Dkt. 1, Ex. H

(Proposed Judgment). Respondents have not opposed the Petition.

                                    STANDARD OF REVIEW

       “Because arbitration awards are not self-enforcing, they must be given force and effect by

being converted to judicial orders by courts.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 104



                                                  4
          Case 1:20-cv-01001-RA Document 12 Filed 07/16/20 Page 5 of 12




(2d Cir. 2006) (alteration and internal quotation marks omitted). Confirming an arbitration

award is generally no more than “a summary proceeding that merely makes what is already a

final arbitration award a judgment of the court.” Citigroup, Inc. v. Abu Dhabi Inv. Auth., 776

F.3d 126, 132 (2d Cir. 2015) (internal quotation marks omitted); see also 9 U.S.C. § 9 (“[T]he

court must grant such an order unless the award is vacated, modified, or corrected.”). Because

“[a]rbitration panel determinations are generally accorded great deference under the FAA,” a

“court is required to enforce the arbitration award as long as there is a barely colorable

justification for the outcome reached.” Leeward Constr. Co. v. Am. Univ. of Antigua–Coll. of

Med., 826 F.3d 634, 638 (2d Cir. 2016) (alteration and internal quotation marks omitted).

“‘[T]here is no general requirement that arbitrators explain the reasons for their award.’” Landy

Michaels Realty Corp. v. Local 32B-32J, Serv. Emps. Int’l Union, AFL-CIO, 954 F.2d 794, 797

(2d Cir. 1992).

       An unanswered petition to confirm an arbitration award is treated as an unopposed

motion for summary judgment. See D.H. Blair & Co., 462 F.3d at 109-10. Summary judgment

is appropriate where the movant shows “that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Thus, even

though Respondent has “cho[sen] the perilous path of failing to submit a response to a summary

judgment motion, the district court may not grant the motion without first examining the moving

party’s submission to determine if it has met its burden of demonstrating that no material issue of

fact remains for trial.” Amaker v. Foley, 274 F.3d 677, 681 (2d Cir. 2001).




                                                  5
          Case 1:20-cv-01001-RA Document 12 Filed 07/16/20 Page 6 of 12




                                             DISCUSSION

       Petitioners argue that they are entitled to confirmation of the arbitration award, pre- and

postjudgment interest, attorneys’ fees, and costs. The Court agrees, but grants the requested

attorneys’ fees with a slight reduction.

A.     Confirmation of the Arbitration Award

       Petitioners have demonstrated that there is no material issue of fact in dispute to preclude

enforcing the arbitration award. First, Petitioners have presented undisputed evidence that

arbitration was appropriate in this case. In relevant part, the Independent Agreement provides:

       Should any dispute or disagreement arise between the parties hereto, or between
       the Union and any Employer signatory hereto, concerning any claim arising from
       payments to the Fund of principal and/or interest which is allegedly due, either
       party may seek arbitration of the dispute before the impartial arbitrator designated
       hereunder . . . .

Dkt. 1, Ex. C at Art. XV § 7. Here, the parties’ dispute stemmed from Respondent’s alleged

failure to remit contributions to the Funds as required by the Independent Agreement. See Pet. ¶¶

19-22. The Independent Agreement’s arbitration provisions, therefore, plainly encompass their

present dispute.

       Second, the arbitrator indisputably acted within the scope of his authority. The

Independent Agreement provides that “[t]he arbitrator shall have full and complete authority to

decide any and all issues raised by the submission and to fashion an appropriate remedy

including, but not limited to, monetary damages.” Dkt. 1, Ex. C at Art. XV § 7. The

Independent Agreement also outlines the permissible forms of relief. In addition to the unpaid

contributions, an arbitrator may grant – among other things – interest, liquidated damages,

attorney’s fees, and costs. Id. The Independent Agreement further provides that “[t]he decision




                                                 6
          Case 1:20-cv-01001-RA Document 12 Filed 07/16/20 Page 7 of 12




of the arbitrator shall be final and binding upon both parties” and “shall be wholly enforceable in

any court of competent jurisdiction.” Id.

       Although Respondent did not appear at the arbitration hearing, Petitioners submitted

evidence that Respondent was given adequate notice of the hearing. See Dkt. 1, Ex. E. The

other evidence submitted confirms that the arbitrator complied with the authority provided to

him in the Independent Agreement by limiting his review to the issues raised by Petitioners –

namely, Respondent’s delinquent payments to the fringe benefit funds from August 5, 2011

through September 29, 2013. See Dkt. 1, Ex. F. As stated in the arbitrator’s opinion, he heard

testimony from the auditor, which set forth the “the accounting method employed during the

course of the audit and the computation of the amount of each alleged delinquency” and

reviewed “[t]he [s]ummary [r]eport of the audit.” Id. Nothing before this Court suggests that the

amount is incorrect, or that the auditor’s accounting methods were unsound. Moreover, the relief

that the arbitrator granted to Petitioners was within his authority. As discussed above, the

Independent Agreement explicitly permits the arbitrator, in the instance where contributions are

disputed, to grant interest, liquidated damages, attorney’s fees, arbitrator’s fees, and court and

audit costs. See Dkt. 1, Ex. C. at Art. XV § 7.

       In light of the evidence submitted, Petitioners have met their burden of “demonstrating

that no material fact remains for trial.” D.H. Blair & Co., 462 F.3d at 110. Accordingly, the

Court confirms the arbitration award.

B.     Pre- & Post-Judgment Interest

       Petitioners first request prejudgment interest, accruing “from the date of the Award

through the date of judgment . . . at the annual rate of 7.5%.” Pet. at 7. “[W]hether to award

prejudgment interest in cases arising under federal law has in the absence of a statutory directive



                                                  7
          Case 1:20-cv-01001-RA Document 12 Filed 07/16/20 Page 8 of 12




been placed in the sound discretion of the district courts.” Waterside Ocean Navigation Co. v.

Int’l Navigation Ltd., 737 F.2d 150, 153-54 (2d Cir. 1984) (quoting Lodges 743 & 1746, Int’l

Ass’n of Machinists v. United Aircraft Corp., 534 F.2d 422, 446 (2d Cir. 1975)) (explaining that

there is a presumption towards granting prejudgment interest). As such, district courts in this

circuit have regularly exercised their discretion to grant prejudgment interest “when confirming

arbitration awards under collective bargaining agreements pursuant to § 301 of the LMRA, when

the CBAs indicated that an arbitration award was ‘final and binding.’” Trs. of N.Y.C. Dist.

Council of Carpenters Pension Fund v. Modular Sys. Installations, Inc., No. 17-CV-6467

(GHW), 2017 WL 4772427, at *4 (S.D.N.Y. Oct. 20, 2017) (quoting Serv. Emps. Int’l Union,

Local 32BJ, AFL-CIO v. Stone Park Assocs., 326 F. Supp. 2d 550, 555 (S.D.N.Y. 2004)

(collecting cases)). “Determining the rate of interest to be applied is also within the discretion of

the district court.” Stone Park Assocs., 326 F. Supp. 2d at 555 (noting that “the LMRA is silent

with respect to a prejudgment interest rate”).

       Petitioners’ request for prejudgment interest from the date of the award through the date

of judgment in this action, at a rate of 7.5% annually, is granted. Although “the LMRA is silent

with respect to a prejudgment interest rate, the ‘common practice’ among courts within the

Second Circuit is to grant interest at a rate of 9%.” Id.; see, e.g., N.Y.C. Dist. Council of

Carpenters v. Tried N True Interiors LLC, No. 20-CV-51 (LGS), 2020 WL 1809323, at *4

(S.D.N.Y. Apr. 9, 2020) (granting prejudgment interest at the rate of 9% after confirming an

arbitration award). Moreover, the arbitrator has already awarded this interest. See Dkt. 1, Ex. F.

Because there is a presumption towards granting prejudgment interest and Petitioners have

requested an accrual rate lower than the general practice in this circuit, the Court grants their

request for prejudgment interest from the date of the award through the date of judgment at a rate



                                                  8
          Case 1:20-cv-01001-RA Document 12 Filed 07/16/20 Page 9 of 12




of 7.5%. See Trs. of N.Y.C. Dist. Council of Carpenters Pension Fund, Welfare Fund, Annuity

Fund, & Apprenticeship, Journeyman Retraining, Educ. & Indus. Fund v. Tried N True Interiors

LLC, No. 19-CV-2083 (GHW), 2019 WL 2327524, at *3 (S.D.N.Y. May 31, 2019) (granting

prejudgment interest at the rate of 7% after confirming an arbitration award).

       Petitioners also seek “post-judgment interest at a statutory rate.” Pet. at 7. 28 U.S.C. §

1961(a) mandates postjudgment interest “on awards in civil cases as of the date judgment is

entered.” N.Y.C. Dist. Council of Carpenters, 2020 WL 1809323, at *4. The Court, therefore,

also grants postjudgment interest to “be calculated from the date of the entry of the judgment.”

28 U.S.C. § 1961(a).

C.     Attorneys’ Fees & Costs

       Finally, Petitioners seek $728 in attorneys’ fees and $70 in costs incurred in bringing this

petition. See Pet. at 7. Without statutory authority, a prevailing party is not generally entitled to

attorneys’ fees, and Section 301 of the LMRA does not specifically provide for recovery of

attorney’s fees in actions to confirm an arbitration award. See Int’l Chem. Workers Union (AFL-

CIO), Local No. 227 v. BASF Wyandotte Corp., 774 F.2d 43, 47 (2d Cir. 1985); Dist. Council of

N.Y.C. & Vicinity of United Bhd. of Carpenters & Joiners of Am. v. Infinity Mgmt. Corp., No.

19-CV-10654 (GHW), 2020 WL 550699, at *3 (S.D.N.Y. Feb. 3, 2020). However, pursuant to

“its inherent powers to supervise and control its own proceedings, a district court has the

authority to award attorney’s fees to the prevailing party when the losing party ‘has acted in bad

faith, vexatiously, wantonly, or for oppressive reasons.’” Eisemann v. Greene, 204 F.3d 393,

395 (2d Cir. 2000) (quoting F.D. Rich Co. v. U.S. ex rel. Indus. Lumber Co., 417 U.S. 116, 129

(1974)). In the context of a petition to confirm an arbitration award, “a court may award

attorneys’ fees and costs when a party refuses to comply with an enforceable arbitration decision



                                                  9
            Case 1:20-cv-01001-RA Document 12 Filed 07/16/20 Page 10 of 12




without justification.” First Nat’l Supermarkets, Inc. v. Retail, Wholesale & Chain Store Food

Emps. Union Local 338, Affiliated with the Retail, Wholesale & Dep’t Store Union, AFL-CIO,

118 F.3d 892, 896 (2d Cir. 1997) (alteration and internal quotation marks omitted).

        Here, Respondent has not complied with the arbitration award. See Pet. ¶ 26. By not

opposing this petition, Respondent has offered no justification for its failure to comply with the

award. The Court thus grants Petitioners’ request for attorneys’ fees that arise from this action to

confirm the arbitration award. See Paysafe Partners LP v. Merch. Payment Grp. LLC, No. 19-

CV-495 (LGS), 2019 WL 1986607, at *3 (S.D.N.Y. May 6, 2019) (“As Respondent has not

appeared in this action nor challenged the Award, Petitioner is entitled to reasonable attorneys’

fees and costs.”).

        To determine a reasonable amount of attorneys’ fees, Petitioners’ counsel submitted

contemporaneous time records, reflecting the time spent and activities performed in litigating

this matter. See Pet. ¶¶ 32-35; Dkt. 1, Ex. G (Billing Records). In total, counsel billed $728,

reflecting 5.3 hours of work. See Dkt. 1, Ex. G. Specifically, counsel billed the time of (1)

Nicole Marimon, a partner, who graduated from law school in 2014, at a rate of $350 per hour;

and (2) legal assistants, at a rate of $120 per hour. Pet. ¶¶ 32-33. With respect to the amount of

hours billed, the Court has examined the submitted invoice and finds that the hours expended

were reasonable. See Trs. of N.Y.C. Dist. Council of Carpenters Pension Fund, Welfare Fund,

Annuity Fund v. Metroplex Serv. Grp., Inc., No. 18-CV-5889 (PAE), 2018 WL 4141034, at *6

(S.D.N.Y. Aug. 30, 2018) (explaining that an invoice “reflects sound billing practices” when

“[i]t is thorough, detailed, relevant, and easy to understand, with no evident duplication of

effort”).




                                                 10
         Case 1:20-cv-01001-RA Document 12 Filed 07/16/20 Page 11 of 12




        The Court, however, will marginally reduce counsel’s proposed billing rates. Within the

last year, Ms. Marimon sought and was awarded fees at a rate between $275 to $300 per hour in

this district. See, e.g., Trs. of N.E. Carpenters Health, Pension, Annuity, Apprenticeship, &

Labor Mgmt. Cooperation Funds v. Excel Installations, No. 19-CV-3012, 2020 WL 429135, at

*5 (E.D.N.Y. Jan. 27, 2020) (granting Ms. Marimon’s request for attorney’s fees at a rate of

$300 per hour); Trs. of N.Y.C. Dist. Council of Carpenters Pension Fund, Welfare Fund, Annuity

Fund, & Apprenticeship, Journeyman Retraining, Educ. & Indus. Fund v. Skyeco Grp. LLC, No.

19-CV-7608 (LGS), 2019 WL 6497533, at *3 (S.D.N.Y. Dec. 3, 2019) (awarding attorney’s fees

to Ms. Marimon at a rate of $275 per hour). And just recently, reviewing a similar petition to

confirm an arbitral award, this Court reduced Ms. Marimon’s rate from the requested one of

$350 to $300 per hour. See Trs. of N.Y.C. Dist. Council of Carpenters Pension Fund, Welfare

Fund, Annuity Fund & Apprenticeship, Journeyman Retraining & Industry Fund v. Triangle

Enter. NYC, Inc., No. 20-CV-793 (RA), 2020 WL 2306484, at *5 (S.D.N.Y. May 8, 2020). In so

doing, this Court noted that “[a] rate of $300 per hour is generally considered reasonable for

partners litigating petitions to confirm an arbitration award in this district.” Id.; see also Trs. of

N.Y.C. Dist. Council of Carpenters Pension Fund, et al. v. Earth Const. Corp., No. 19-CV-5411

(ALC), 2020 WL 614740, at *3 (S.D.N.Y. Feb. 10, 2020) (noting that a billing rate of $300 per

hour for a partner is deemed reasonable in this district). The Court, therefore, finds a rate of

$300 per hour for Ms. Marimon’s work – rather than the requested $350 per hour – appropriate

here.

        Finally, the Court finds the requested rate of $120 per hour for the work performed by

legal assistants to be reasonable. Numerous courts in this district have similarly deemed this rate

to be reasonable. See, e.g., Skyeco Grp. LLC, 2019 WL 6497533, at *3 (awarding fees to legal



                                                  11
          Case 1:20-cv-01001-RA Document 12 Filed 07/16/20 Page 12 of 12




assistant at a rate of $120 per hour); Trs. of N.Y.C. Dist. Council of Carpenters Pension Fund,

Welfare Fund, Annuity Fund, & Apprenticeship, Journeyman Retraining, Educ. & Indus. Fund v.

M&B Builders Grp. Inc., No. 18-CV-5074 (GHW), 2018 WL 6067229, at *6 (S.D.N.Y. Nov. 19,

2018) (same).

         Accordingly, Petitioners’ request for attorneys’ fees is granted, but at the reduced rate of

$300 per hour for Ms. Marimon’s work in 2020. Petitioners’ are therefore entitled to $708 in

attorneys’ fees. The Court also grants Petitioners $70 in costs arising out of this petition’s filing,

which is a standard cost for bringing actions in this district. See Trs. of the N.Y.C. Dist. Council

of Carpenters Pension Fund v. Jessica Rose Enters. Corp., No. 15-CV-9040 (RA), 2016 WL

6952345, at *5 (S.D.N.Y. Nov. 28, 2016).

                                              CONCLUSION

         For the foregoing reasons, the petition to confirm the arbitration award is granted. The

Clerk of Court is respectfully directed to enter judgment in the amount of $4,755.10, plus

prejudgment interest calculated at a rate of 7.5% per annum from March 25, 2019 through the

date of judgment in this action and postjudgment interest. In addition, Petitioners’ request for

attorneys’ fees and costs in the amount of $708 and $70, respectively, is granted. The Clerk of

Court is respectfully directed to close this case.

SO ORDERED.

Dated:      July 16, 2020
            New York, New York

                                                      Ronnie Abrams
                                                      United States District Judge




                                                     12
